On Petition for Rehearing.

A petition for rehearing suggests that the Court failed to fully consider the assignment that fatal error was committed in allowing, as it is contended, the jury to be taken to a place other than the court house and in permitting testimony to be there introduced against the defendant in his absence.
The jury were taken to the scene of the homicide for a view of the premises as is expressfy provided by statute. Such view was had at the request of counsel for the defendant. As said in the opinion, the trial judge states in the bill of exceptions that no testimony was taken while the view was being had. Counsel for the defendant, presumably in the presence of the accused, proposed that a named State -witness point out the objects involved *598in the view and no objection was made to the agreed proceedings.
The defendant had a constitutional right “to meet the witnesses against him face to face,” but this right in its substance was not violated in the view proceedings as shown by the bill of exceptions. The statute allowing a view was in force when the present constitution was adopted.
A rehearing is denied.
All concur.